Quillian, J.
1. The grantee may recover of his grantor for the breach of warranty where a portion of the land conveyed to him by a warranty deed is in the possession of a third party who holds a legal title to the same which is superior to that of the vendor at the time the deed was executed. It is not necessary that the paramount title of such person be adjudicated before the suit against the vendor is instituted. Lowery v. Yawn, 111 Ga. 61, 63 (36 S. E. 294); Rowan v. Newborn, 32 Ga. App. 363 (2) (123 S. E. 148). There is nothing in While & Corbitt v. Stewart & Co., 131 Ga. 460 (62 S. E. 590, 15 Ann. Cas. 1198), Ashburn v. Watson, 8 Ga. App. 566 (70 S. E. 19), and Meeks v. Meeks, 5 Ga. App. 394 (63 S. E. 270) contrary to what is held here.
2. Where, as in this case, assignments of error are not urged or insisted upon in this court they will be treated as abandoned. Davis v. Jackson & King, 86 Ga. 138 (2) (12 S. E. 299); Savannah, F. & W. Ry. Co. v. Wideman, 99 Ga. 245 (5) (25 S. E. 400).
3. The trial court did not err in overruling the defendant’s general demurrer. N'o other question is presented for consideration by this court.

Judgment affirmed.


Felton, C. J., and Nichols J., concur.

Moreton Rollesion, Jr., for plaintiff in error.
Augustine Sams, Sams, Wotton & Sams, contra.